Name: 2011/277/EU: Commission Implementing Decision of 10Ã May 2011 amending Annex II to Decision 93/52/EEC as regards the recognition of certain regions in Italy as officially free of brucellosis ( B. melitensis ) and amending the Annexes to Decision 2003/467/EC as regards the declaration that certain regions of Italy, Poland and the United Kingdom are officially free of bovine tuberculosis, bovine brucellosis and enzootic bovine leukosis (notified under document C(2011) 3066) Text with EEA relevance
 Type: Decision_IMPL
 Subject Matter: agricultural activity;  Europe;  health;  agricultural policy;  means of agricultural production;  regions of EU Member States
 Date Published: 2011-05-11

 11.5.2011 EN Official Journal of the European Union L 122/100 COMMISSION IMPLEMENTING DECISION of 10 May 2011 amending Annex II to Decision 93/52/EEC as regards the recognition of certain regions in Italy as officially free of brucellosis (B. melitensis) and amending the Annexes to Decision 2003/467/EC as regards the declaration that certain regions of Italy, Poland and the United Kingdom are officially free of bovine tuberculosis, bovine brucellosis and enzootic bovine leukosis (notified under document C(2011) 3066) (Text with EEA relevance) (2011/277/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 64/432/EEC of 26 June 1964 on animal health problems affecting intra-Community trade in bovine animals and swine (1), and in particular Annex A(I)(4), Annex A(II)(7) and Annex D(I)(E) thereto, Having regard to Council Directive 91/68/EEC of 28 January 1991 on animal health conditions governing intra-Community trade in ovine and caprine animals (2), and in particular Section II of Chapter 1 of Annex A thereto, Whereas: (1) Directive 91/68/EEC defines the animal health conditions governing trade in the Union in ovine and caprine animals. It lays down the conditions whereby Member States or regions thereof may be recognised as being officially brucellosis-free. (2) Commission Decision 93/52/EEC of 21 December 1992 recording the compliance by certain Member States or regions with the requirements relating to brucellosis (B. melitensis) and according them the status of a Member State or region officially free of the disease (3) lists, in Annex II thereto, the regions of the Member States which are recognised as officially free of brucellosis (B. melitensis) in accordance with Directive 91/68/EEC. (3) Italy has submitted to the Commission documentation demonstrating for the regions of Emilia-Romagna and Valle dAosta compliance with the conditions laid down in Directive 91/68/EEC in order for those regions in Italy to be recognised as officially free of brucellosis (B. melitensis). (4) Following evaluation of the documentation submitted by Italy, the regions of Emilia-Romagna and Valle dAosta should be recognised as being officially free of that disease. The entry for Italy in Annex II to Decision 93/52/EEC should therefore be amended accordingly. (5) Directive 64/432/EEC applies to trade within the Union in bovine animals and swine. It lays down the conditions whereby a Member State or region of a Member State may be declared officially tuberculosis-free, brucellosis-free and enzootic-bovine-leukosis-free as regards bovine herds. (6) Even though the Isle of Man, as an internally self-governing dependency of the British Crown, is not part of the Union, it has a special, limited relationship with the Union. As a result, Regulation (EEC) No 706/73 of the Council of 12 March 1973 concerning the Community arrangements applicable to the Channel Islands and the Isle of Man for trade in agricultural products (4) provides that for the purpose of applying rules concerning, amongst others, animal health legislation, the United Kingdom and the Isle of Man are to be treated as a single Member State. (7) The Annexes to Commission Decision 2003/467/EC of 23 June 2003 establishing the official tuberculosis, brucellosis and enzootic-bovine-leukosis-free status of certain Member States and regions of Member States as regards bovine herds (5) list the Member States and regions thereof which are declared respectively officially tuberculosis-free, officially brucellosis-free and officially enzootic-bovine-leukosis-free. (8) Italy has submitted to the Commission documentation demonstrating compliance with the conditions for the officially tuberculosis-free status laid down in Directive 64/432/EEC for the provinces of Rieti and Viterbo in the region of Lazio. (9) Following evaluation of the documentation submitted by Italy, the provinces of Rieti and Viterbo in the region of Lazio should be declared as officially tuberculosis-free regions of Italy. (10) Italy and the United Kingdom has also submitted to the Commission documentation demonstrating compliance with the conditions for the officially brucellosis-free status laid down in Directive 64/432/EEC for the provinces of Frosinone, Latina and Viterbo in the region of Lazio in Italy and the Isle of Man in the United Kingdom. (11) Following evaluation of the documentation submitted by Italy and the United Kingdom, the provinces of Frosinone, Latina and Viterbo in the region of Lazio in Italy and the Isle of Man in the United Kingdom should be declared as officially brucellosis-free regions of Italy and the United Kingdom respectively. (12) Italy, Poland and the United Kingdom respectively have submitted to the Commission documentation demonstrating compliance with the appropriate conditions provided for in Directive 64/432/EEC as regards the province of Viterbo in the region of Lazio in Italy, 44 administrative regions (powiaty) within the superior administrative units (voivodships) of Lubuskie, Kujawsko-Pomorskie, Mazowieckie, Podlaskie, WarmiÃ sko-Mazurskie and Wielkopolskie in Poland and the Isle of Man in the United Kingdom so that those regions may be considered officially enzootic-bovine-leukosis-free regions of Italy, Poland and the United Kingdom. (13) Following evaluation of the documentation submitted by Italy, Poland and the United Kingdom, the regions concerned should be declared as officially enzootic-bovine-leukosis-free regions of Italy, Poland and the United Kingdom respectively. (14) The Annexes to Decision 2003/467/EC should therefore be amended accordingly. (15) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Annex II to Decision 93/52/EEC is amended in accordance with Annex I to this Decision. Article 2 The Annexes to Decision 2003/467/EC are amended in accordance with Annex II to this Decision. Article 3 This Decision is addressed to the Member States. Done at Brussels, 10 May 2011. For the Commission John DALLI Member of the Commission (1) OJ 121, 29.7.1964, p. 1977/64. (2) OJ L 46, 19.2.1991, p. 19. (3) OJ L 13, 21.1.1993, p. 14. (4) OJ L 68, 15.3.1973, p. 1. (5) OJ L 156, 25.6.2003, p. 74. ANNEX I In Annex II to Decision 93/52/EEC, the entry for Italy is replaced by the following: In Italy:  Region Abruzzo: Province of Pescara,  Province of Bolzano,  Region Emilia-Romagna,  Region Friuli-Venezia Giulia,  Region Lazio: Provinces of Latina, Rieti, Roma, Viterbo,  Region Liguria: Province of Savona,  Region Lombardia,  Region Marche,  Region Molise,  Region Piemonte,  Region Sardegna,  Region Toscana,  Province of Trento,  Region Umbria,  Region Valle dAosta,  Region of Veneto. ANNEX II Annexes I, II and III to Decision 2003/467/EC are amended as follows: (1) in Annex I, Chapter 2, the entry for Italy is replaced by the following: In Italy:  Region Abruzzo: Province of Pescara,  Province of Bolzano,  Region Emilia-Romagna,  Region Friuli-Venezia Giulia,  Region Lazio: Provinces of Rieti, Viterbo,  Region Lombardia,  Region Marche: Province of Ascoli Piceno,  Region Piemonte: Provinces of Novara, Verbania, Vercelli,  Region Sardegna: Province of Cagliari, Medio-Campidano, Ogliastra, Olbia-Tempio, Oristano,  Region Toscana,  Province of Trento,  Region Veneto.; (2) in Annex II, Chapter 2: (a) the entry for Italy is replaced by the following: In Italy:  Region Abruzzo: Province of Pescara,  Province of Bolzano,  Region Emilia-Romagna,  Region Friuli-Venezia Giulia,  Region Lazio: Province of Frosinone, Latina, Rieti, Viterbo,  Region Liguria: Provinces of Imperia, Savona,  Region Lombardia,  Region Marche,  Region Molise: Province of Campobasso,  Region Piemonte,  Region Puglia: Province of Brindisi,  Region Sardegna,  Region Toscana,  Province of Trento,  Region Umbria,  Region Veneto.; (b) the entry for the United Kingdom is replaced by the following: In the United Kingdom:  Great Britain: England, Scotland, Wales,  Isle of Man.; (3) in Annex III, Chapter 2 is amended as follows: (a) the entry for Italy is replaced by the following: In Italy:  Region Abruzzo: Province of Pescara,  Province of Bolzano,  Region Campania: Province of Napoli,  Region Emilia-Romagna,  Region Friuli-Venezia Giulia,  Region Lazio: Provinces of Frosinone, Rieti, Viterbo,  Region Liguria: Provinces of Imperia, Savona,  Region Lombardia,  Region Marche,  Region Molise,  Region Piemonte,  Region of Puglia: province of Brindisi,  Region Sardegna,  Region Sicilia: Provinces of Agrigento, Caltanissetta, Siracusa, Trapani,  Region Toscana,  Province of Trento,  Region Umbria,  Region Valle dAosta,  Region Veneto.; (b) the entry for Poland is replaced by the following: In Poland:  Voivodship dolnoÃ lÃ skie Powiaty: bolesÃ awiecki, dzierÃ ¼oniowski, gÃ ogowski, gÃ ³rowski, jaworski, jeleniogÃ ³rski, Jelenia GÃ ³ra, kamiennogÃ ³rski, kÃ odzki, legnicki, Legnica, lubaÃ ski, lubiÃ ski, lwÃ ³wecki, milicki, oleÃ nicki, oÃ awski, polkowicki, strzeliÃ ski, Ã redzki, Ã widnicki, trzebnicki, waÃ brzyski, WaÃ brzych, woÃ owski, wrocÃ awski, WrocÃ aw, zÃ bkowicki, zgorzelecki, zÃ otoryjski.  Voivodship lubelskie Powiaty: bialski, BiaÃ a Podlaska, biÃ gorajski, cheÃ mski, CheÃ m, hrubieszowski, janowski, krasnostawski, kraÃ nicki, lubartowski, lubelski, Lublin, Ã ÃczyÃ ski, Ã ukowski, opolski, parczewski, puÃ awski, radzyÃ ski, rycki, Ã widnicki, tomaszowski, wÃ odawski, zamojski, ZamoÃ Ã .  Voivodship lubuskie Powiaty: gorzowski, GorzÃ ³w Wielkopolski, kroÃ nieÃ sko-odrzaÃ ski, miÃdzyrzecki, nowosolski, sÃ ubicki, strzelecko drezdenecki, sulÃciÃ ski, Ã wiebodziÃ ski, Zielona GÃ ³ra, zielonogÃ ³rski, Ã ¼agaÃ ski, Ã ¼arski, wschowski.  Voivodship kujawsko-pomorskie Powiaty: aleksandrowski, brodnicki, bydgoski, Bydgoszcz, cheÃ miÃ ski, golubsko-dobrzyÃ ski, grudziÃ dzki, inowrocÃ awski, lipnowski, GrudziÃ dz, radziejowski, rypiÃ ski, sÃpoleÃ ski, Ã wiecki, toruÃ ski, ToruÃ , tucholski, wÃ brzeski, WÃ ocÃ awek, wÃ ocÃ awski.  Voivodship Ã Ã ³dzkie Powiaty: beÃ chatowski, brzeziÃ ski, kutnowski, Ã aski, Ã Ãczycki, Ã owicki, Ã Ã ³dzki, Ã Ã ³dÃ º, opoczyÃ ski, pabianicki, pajÃczaÃ ski, piotrkowski, PiotrkÃ ³w Trybunalski, poddÃbicki, radomszczaÃ ski, rawski, sieradzki, skierniewicki, Skierniewice, tomaszowski, wieluÃ ski, wieruszowski, zduÃ skowolski, zgierski.  Voivodship maÃ opolskie Powiaty: brzeski, bocheÃ ski, chrzanowski, dÃ browski, gorlicki, krakowski, KrakÃ ³w, limanowski, miechowski, myÃ lenicki, nowosÃ decki, nowotarski, Nowy SÃ cz, oÃ wiÃcimski, olkuski, proszowicki, suski, tarnowski, TarnÃ ³w, tatrzaÃ ski, wadowicki, wielicki.  Voivodship mazowieckie Powiaty: biaÃ obrzeski, ciechanowski, garwoliÃ ski, grÃ ³jecki, gostyniÃ ski, grodziski, kozienicki, legionowski, lipski, Ã osicki, makowski, miÃ ski, mÃ awski, nowodworski, ostroÃ Ãcki, OstroÃ Ãka, ostrowski, otwocki, piaseczyÃ ski, PÃ ock, pÃ ocki, pÃ oÃ ski, pruszkowski, przasnyski, przysuski, puÃ tuski, Radom, radomski, Siedlce, siedlecki, sierpecki, sochaczewski, sokoÃ owski, szydÃ owiecki, Warszawa, warszawski zachodni, wÃgrowski, woÃ omiÃ ski, wyszkowski, zwoleÃ ski, Ã ¼uromiÃ ski, Ã ¼yrardowski.  Voivodship opolskie Powiaty: brzeski, gÃ ubczycki, kÃdzierzyÃ sko-kozielski, kluczborski, krapkowicki, namysÃ owski, nyski, oleski, opolski, Opole, prudnicki, strzelecki.  Voivodship podkarpackie Powiaty: bieszczadzki, brzozowski, dÃbicki, jarosÃ awski, jasielski, kolbuszowski, kroÃ nieÃ ski, Krosno, leski, leÃ ¼ajski, lubaczowski, Ã aÃ cucki, mielecki, niÃ ¼aÃ ski, przemyski, PrzemyÃ l, przeworski, ropczycko-sÃdziszowski, rzeszowski, RzeszÃ ³w, sanocki, stalowowolski, strzyÃ ¼owski, Tarnobrzeg, tarnobrzeski.  Voivodship podlaskie Powiaty: augustowski, biaÃ ostocki, BiaÃ ystok, bielski, grajewski, hajnowski, kolneÃ ski, Ã omÃ ¼yÃ ski, Ã omÃ ¼a, moniecki, sejneÃ ski, siemiatycki, sokÃ ³lski, suwalski, SuwaÃ ki, wysokomazowiecki, zambrowski.  Voivodship pomorskie Powiaty: GdaÃ sk, gdaÃ ski, Gdynia, lÃborski, Sopot, wejherowski.  Voivodship Ã lÃ skie Powiaty: bÃdziÃ ski, bielski, Bielsko-BiaÃ a, bieruÃ sko-lÃdziÃ ski, Bytom, ChorzÃ ³w, cieszyÃ ski, czÃstochowski, CzÃstochowa, DÃ browa GÃ ³rnicza, gliwicki, Gliwice, JastrzÃbie ZdrÃ ³j, Jaworzno, Katowice, kÃ obucki, lubliniecki, mikoÃ owski, MysÃ owice, myszkowski, Piekary Ã lÃ skie, pszczyÃ ski, raciborski, Ruda Ã lÃ ska, rybnicki, Rybnik, Siemianowice Ã lÃ skie, Sosnowiec, Ã wiÃtochÃ owice, tarnogÃ ³rski, Tychy, wodzisÃ awski, Zabrze, zawierciaÃ ski, Ã »ory, Ã ¼ywiecki.  Voivodship Ã wiÃtokrzyskie Powiaty: buski, jÃdrzejowski, kazimierski, kielecki, Kielce, konecki, opatowski, ostrowiecki, piÃ czowski, sandomierski, skarÃ ¼yski, starachowicki, staszowski, wÃ oszczowski.  Voivodship warmiÃ sko-mazurskie Powiaty: ElblÃ g, elblÃ ski, eÃ cki, giÃ ¼ycki, goÃ dapski, kÃtrzyÃ ski, lidzbarski, olecki, piski, szczycieÃ ski, wÃgorzewski.  Voivodship wielkopolskie Powiaty: jarociÃ ski, kaliski, Kalisz, kÃpiÃ ski, kolski, koniÃ ski, Konin, krotoszyÃ ski, miÃdzychodzki, nowotomyski, ostrowski, ostrzeszowski, pleszewski, sÃ upecki, Ã redzki, Ã remski, turecki, wolsztyÃ ski, wrzesiÃ ski.; (c) the following entry for the United Kingdom is added: In the United Kingdom:  The Isle of Man..